THIS AGREEMENT made this 30th day of April, 2007.







BETWEEN:







SAMOYED ENERGY CORP., a Nevada corporation with offices at Suite 2 – 136
Stonecreek Road., Canmore, Alberta, T1W 3A5 (hereinafter called the “Purchaser”)




OF THE FIRST PART




- and -




STONE CANYON RESOURCES INC., a Colorado corporation with offices at 1530-9th
Avenue S.E., Calgary, Alberta T2G 0T7 (hereinafter called the “Vendor”)




OF THE SECOND PART




WHEREAS

the Vendor holds certain producing oil and gas leases and certain oil and gas
exploration leases in the Province of Alberta (the “Wilson Creek Assets”) ;









WHEREAS the Vendor wishes to sell to the Purchaser, the Wilson Creek Assets and
the Purchaser has agreed to accept assignment of the Wilson Creek Assets on the
terms and conditions set forth herein;




NOW THEREFORE

in consideration of the premises and the mutual covenants and warranties herein
contained, the Parties agree as follows:









1.0  

INTERPRETATION




1.1

Definitions




In this Agreement, including the recitals and the Schedules, the following terms
shall have the respective meanings hereby assigned to them:




(a)

“Agreement” means this agreement together with the Schedules attached hereto and
made a part hereof.




(b)

“Assets” means the Petroleum and Natural Gas Rights, the Tangibles and the
Miscellaneous Interests, each as defined below.















(c)

“Closing” means the exchange of Conveyance Documents at the Closing Date, as
more particularly described in Clause 3.3, the delivery by the Purchaser to the
Vendor of the Purchase Price, as described in Clause 2.1, and the transfer of
the Assets by the Vendor to the Purchaser.




(d)

“Closing Date” means 10:00 a.m. on May 1, 2007, or such other time and date as
may be agreed to by the Parties;




(e)

“Conveyance Documents” means the documents described in Paragraphs 3.3(a)(i) and
(ii), which provide for the assignment, transfer or other disposition of the
Assets to the Purchaser.




(f)

“Effective Date” means 8:00 a.m. on the 1st day of May, 2007.




(g)

“Encumbrance” means any lessor, overriding or other royalty, lien, charge,
mortgage, debenture, encumbrance, production payments, profits interest or other
adverse claim.




(h)

“Lands” means the lands set forth and described in Schedule “A” and the
Petroleum Substances within, upon or under those lands, subject to the
limitations set forth in Schedule “A”.




(i)

“Leases” means the leases, licenses, permits and other documents of title set
forth and described in Schedule “A”, by virtue of which the holder thereof is
entitled to drill for, win, take, own or remove the Petroleum Substances within,
upon or under the Lands or by virtue of which the holder thereof is deemed to be
entitled to a share of Petroleum Substances removed from the Lands or any lands
with which the Lands are pooled or unitized and includes, if applicable, all
renewals and extensions of such documents and all documents issued in
substitution thereof.




(j)

“Miscellaneous Interests” means the entire interest of the Vendor in and to all
property, assets and rights, other than the Petroleum and Natural Gas Rights and
the Tangibles, to the extent such property, assets and rights pertain to the
Petroleum and Natural Gas Rights or the Tangibles, or any rights relating
thereto, including, without limitation of the generality of the foregoing, the
entire interest of the Vendor in:




(i)

all contracts, agreements and documents, to the extent that they relate directly
to the Petroleum and Natural Gas Rights or the Tangibles, including agreements
for the sale, processing or transportation of Petroleum Substances;




(ii)

all subsisting rights to enter upon, use and occupy the surface of any of the
Lands, of any lands upon which any Tangibles are




2




located or of any lands to be crossed in order to gain access to any of the
lands or the Tangibles;




(iii)

all well bores and casing located on the Lands which may be used to produce
Petroleum Substances from the Lands or otherwise serve the Lands; and




(iv)

copies of geological and engineering records, files, reports and data that
relate directly to the Petroleum and Natural Gas Rights, any well thereon or the
Tangibles, excluding the Vendor’s interpretative data.




Unless otherwise agreed in writing by the Parties, however, the Miscellaneous
Interests shall not include agreements, documents or data to the extent that:
(i) they pertain to the Vendor’s proprietary technology or interpretations; (ii)
they are owned or licensed by third parties with restrictions on their
deliverability or disclosure by the Vendor to any assignee which is not an
affiliate of the Vendor.




(k)

“Party” means a person, partnership or corporation, which is bound by this
Agreement.




(l)

“Permitted Encumbrances” means:




(i)

any encumbrances, overriding royalties, net profits interests and other burdens
identified in Schedule “A”;




(ii)

the terms and conditions of the Leases, including, without limitation, the
requirement to pay any rentals or royalties to the grantor thereof to maintain
the Leases in good standing;




(iii)

easements, rights of way, servitudes or other similar rights in land, including,
without in any way limiting the generality of the foregoing, rights of way and
servitudes for highways, railways, sewers, drains, gas and oil pipelines, gas
and water mains, electric light, power, telephone or cable television conduits,
poles, wires or cables;




(iv)

rights of general application reserved to or vested in any governmental
authority to levy taxes on Petroleum Substances produced after the Effective
Date or the income or revenue therefrom and governmental restrictions on
production rates from wells on the Lands;




(v)

agreements for the sale of Petroleum Substances, which are terminable on thirty
(30) days’ notice or less (without an early




3




termination penalty or other cost) or are identified in Schedule “A”;




(vi)

the Regulations and any rights reserved to or vested in any municipality or
governmental, statutory or public authority to control or regulate any of the
Assets in any manner;




(vii)

undetermined or inchoate liens incurred or created as security in favour of any
person with respect to the development or operation of any of the Assets, as
regards the Vendor’s share of the costs and expenses thereof; which costs and
expenses are not due as of the Closing Date.




(viii)

provisions for penalties and forfeitures under agreements as a consequence of
nonparticipation in operations, provided that any such penalties or forfeitures
which apply to the Assets as a result of the Vendor’s failure to participate in
a particular operation prior to the Effective Date shall be identified in
Schedule “A”;




(ix)

liens granted in the ordinary course of business to a public utility,
municipality or governmental authority with respect to operations pertaining to
any of the Assets; and




(x)

registered security interests for which discharges or “no interest letters” in
form and substance satisfactory to the Purchaser are provided at Closing;




m)

“Petroleum and Natural Gas Rights” means the entire interest of the Vendor as
specified in Schedule “A” in and to the Lands and, insofar as they pertain to
the Lands, the Leases.




n)

“Petroleum Substances” means petroleum, natural gas, sulphur and every other
mineral or substance, or any of them, the right to explore for which, or an
interest in which, is granted pursuant to the Leases, insofar only as they
pertain to the Lands.




o)

“Purchase Price” means the amount payable by the Purchaser to the Vendor
pursuant to Clause 2.1.




p)

“Regulations” means all statutes, laws, rules, orders and regulations in effect
from time to time and made by governments or governmental boards or agencies
having jurisdiction over the Assets.




q)

“Tangibles” means the Vendor’s entire interest in and to all tangible
depreciable property located in or on the Lands and used, or intended for use,
in connection with production, storage, treatment or transportation operations
respecting the Lands, including, without limitation, the well




4




equipment, if any, relating to the wells on the Lands;




r)   “Title Defect” means:




(i)

a defect or deficiency in or affecting, or the absence of satisfactory evidence
as to, the good and valid title of the Vendor to all or any of the Assets;




(ii)

the existence of any Encumbrance that is not a Permitted Encumbrance or that
exceeds in magnitude the description of that particular encumbrance set forth in
Schedule “A”; or




(iii)

any discrepancy (herein a “Discrepancy”) between the description of the Assets
and Permitted Encumbrances set forth herein and the Vendor’s actual interest or
the actual Permitted Encumbrances; other than Permitted Encumbrances, which in
the Purchaser’s opinion acting reasonably is sufficiently material and adverse
that it is not acceptable to the Purchaser;




1.2

Schedules




The following Schedules are attached hereto and made part of this Agreement:




(a)

Schedule “A”, which includes a description of the Lands, the Leases and
Permitted Encumbrances;




(b)

Schedule “B”, which is a General Conveyance;




(c)

Schedules “C-1” and “C-2”, which is the form of the certificate to be provided
pursuant to Article 5 with respect to the truth of a Party’s representations and
warranties.







1.3

References




The references “hereunder”, “herein” and “hereof’ refer to the provisions of
this Agreement, and references to Articles, Clauses, Subclauses, Paragraphs or
Subparagraphs herein refer to Articles, Clauses, Subclauses, Paragraphs or
Subparagraphs of this Agreement .Any reference to time shall refer to Mountain
Standard Time or Mountain Daylight Savings Time during the respective intervals
in which each is in force.




5




1.4

Headings




The headings of the Articles, Clauses, Schedules and any other headings,
captions or indices herein are inserted for convenience of reference only and
shall not be used in any way in construing or interpreting any provision hereof.




1.5

Singular/Plural




Whenever the singular or masculine or neuter is used in this Agreement or in the
Schedules, it shall be interpreted as meaning the plural or feminine or body
politic or corporate, and vice versa, as the context requires.




1.6

Use of United States Funds




All references to “dollars” or “$“herein shall refer to lawful currency of the
United States.




1.7

Derivatives




Where a term is defined herein, a capitalized derivative of such term shall have
a corresponding meaning unless the context otherwise requires.




1.8

Interpretation If Closing Does Not Occur




In the event that Closing does not occur, each provision of this Agreement which
expressly or implicitly presumes that the Purchaser has acquired the Assets
hereunder shall be construed as having been contingent upon Closing having
occurred.




1.9

Conflicts




If there is any conflict or inconsistency between a provision of the body of
this Agreement and that of a Schedule or a Conveyance Document, the provision of
the body of this Agreement shall prevail. If any term or condition of this
Agreement conflicts with a term or condition of a Lease or the Regulations, the
term or condition of such Lease or the Regulations shall prevail, and this
Agreement shall be deemed to be amended to the extent required to eliminate any
such conflict.




2.0

PURCHASE AND SALE




2.1

Agreement of Purchase and Sale




The Purchaser shall purchase the Assets from the Vendor for cash consideration
of ONE HUNDRED AND FIFTY THOUSAND DOLLARS ($150,000.00) and the assumption of
any and all liabilities that may occur in the future.   The Purchaser




6




agrees to indemnify the Vendor against any claims, reclamation claims, operating
costs or any other liability that may occur in regard to the Assets.  




2.2

Funds in Trust




The parties acknowledge that the funds for Closing have been placed in trust and
shall be released on Closing to the Vendor.







3.0

CLOSING




3.1

Place of Closing




Unless otherwise agreed in writing by the Parties, Closing shall take place at
the offices of the Vendor at Calgary, Alberta on the Closing Date.




3.2

Effective Date of Transfer




The transfer and assignment of the Assets from the Vendor to the Purchaser shall
be effective as of the Effective Date, provided Closing occurs. Possession of
the Assets, however, shall not pass to the Purchaser until after Closing on the
Closing Date.







3.3

Deliveries at Closing




(a)

At Closing, the Vendor shall deliver the following to the Purchaser:




(i)

a General Conveyance, in the form attached as Schedule “B”, which has been
executed by the Vendor;




(ii)

all specific assignments, registrable transfers, novation agreements, trust

agreements and other instruments reasonably requested by the Purchaser at least
3 business days prior to Closing and which are required to convey the Vendor’s
interest in the Assets to the Purchaser, unless and to the extent that the
Purchaser allows the Vendor to deliver such documents to the Purchaser at a
later date, provided that such documents shall not be required to be executed by
any third parties and shall not require the Vendor to assume or incur any
obligation, or to provide any representation or warranty, beyond that contained
in this Agreement;




 (iii)

one complete copy of the Vendor’s records, land, lease, contract correspondence
and other files and reports and data pertaining to




7




the Assets, insofar as such delivery is permitted and required hereunder;




(iv)

the certificates required by Paragraphs 7.1(d); and




(v)

such other documents as may be specifically required hereunder or as may be
reasonably requested by the Purchaser upon reasonable notice to the Vendor.




(b)

At Closing, the Purchaser shall deliver the following:




(i)

to the Vendor, a General Conveyance, in the form attached as Schedule “B”, which
has been executed by the Purchaser;




(ii)

to the Vendor, the certificate required by Paragraph 7.2(b);




(iii)

to the Vendor, such other documents as may be specifically required hereunder.







3.4

Costs of Registration




The Purchaser shall bear all costs incurred in registering any conveyances of
title to the Assets to it and all costs of preparing and registering any further
assurances required to convey the Assets to it. The Purchaser shall register all
such conveyances promptly after Closing. Copies of all registered documents
shall be provided to the Vendor.







4.0

MAINTENANCE OF BUSINESS




4.1     Material Commitments




(a)

Until Closing, the Vendor shall not, without the prior written consent of the
Purchaser:




(i)

surrender or abandon any of the Assets;




(ii)

amend any agreement or enter into any new agreement respecting the Assets;




(iii)

sell, transfer or otherwise dispose of the Assets, or any of them; or




(iv)

grant a security interest or any encumbrance with respect to any of the Assets.







8







5.0

 REPRESENTATIONS AND WARRANTIES OF PARTIES




5.1

Vendor’s Representations and Warranties




The Vendor represents and warrants to the Purchaser that:




(a)

Standing. The Vendor is a corporation, duly organized, valid and subsisting and
incorporated under the laws of the Province of Alberta, and is authorized to
carry on business in Alberta;




(b)

Requisite Authority: The Vendor has the requisite capacity, power and authority
(subject to obtaining any third party consents required in order to transfer the
Assets) to execute this Agreement and the Conveyance Documents and to perform
the obligations to which it thereby becomes subject;







(c)

No Conflict: The execution and delivery of this Agreement and the completion of
the sale of the Assets in accordance with the terms of this Agreement are not
and will not be in violation or breach of, or be in conflict with:




(i)

any term or provision of the charter, by-laws or other governing documents of
the Vendor;




(ii)

any agreement, instrument, permit or authority to which the Vendor is a party or
by which the Vendor is bound (subject to obtaining any third party consents
required in order to transfer the Assets); or




(iii)

the Regulations or any judicial order, award, judgment or decree applicable to
the Vendor or the Assets;




(d)

Execution and Enforceability The Vendor has taken all actions necessary to
authorize the execution and delivery of this Agreement, and, as of the Closing
Date, the Vendor shall have taken all actions necessary to authorize and
complete the sale of the Assets in accordance with the provisions of this
Agreement. This Agreement has been validly executed and delivered by the Vendor,
and this Agreement and all other documents executed and delivered on behalf of
the Vendor hereunder shall constitute valid and binding obligations of the
Vendor enforceable in accordance with their respective terms and conditions;




(e)

No Finders’ Fees The Purchaser shall not have any responsibility for any
obligation or liability, contingent or otherwise, for brokers’ or finders’ fees,
if any, incurred by the Vendor with respect to the transactions herein;




9




(f)

Lawsuits and Claims: There are no unsatisfied judgments, claims, proceedings,
actions, governmental investigations or lawsuits in existence, or, to the best
of the information, knowledge and belief of the Vendor, contemplated or
threatened against or with respect to the Assets or the interest of the Vendor
therein, and there exists no particular circumstance which the Vendor reasonably
believes will give rise to such a claim, proceeding, action, governmental
investigation or lawsuit;




(g)

No Additional Consent Requirements or Rights of First Refusal: Except as set out
in Schedule “A”, the disposition of the Assets from the Vendor to the Purchaser
does not require the consent of any third party and is not subject to any rights
of first refusal or preferential or pre-emptive purchase rights created by,
through or under the Vendor, or of which the Vendor is otherwise aware;




(h)

Compliance with Leases and Agreements: To the best of the information, knowledge
and belief of the Vendor, no act or omission has occurred whereby the Vendor is,
or would be, in default under the terms of the Regulations, any Lease or any
agreement pertaining to the Assets;




(i)

No Default Notices: The Vendor has not received any notice of default under the
Regulations or the Leases or any notice alleging its default under any agreement
pertaining to the Assets, which default has not been rectified as of the date of
this Agreement.




(j)

No Production Penalties: The Vendor is not in a penalty position with respect to
production from any of the Lands as a result of non-participation in any
operations with respect thereto;




(k)

Offset Drilling Obligations: To the best of the knowledge, information and
belief of the Vendor, none of the Lands are subject to any offset or other
accrued drilling obligations that have not been satisfied or waived;




(l)

Area of Mutual Interest: None of the Lands are subject to an agreement which
provides for an area of mutual interest, except as specifically disclosed to the
Purchaser by the Vendor;




(m)

Quiet Enjoyment: Subject at all times to the Vendor’s other representations and
warranties made pursuant to this Clause, the Permitted Encumbrances and the
satisfaction of the obligations required to maintain the Leases in good standing
by the applicable lessees, the Purchaser may, for the residue of the term of the
Leases, take possession of and utilize the Assets for the Purchaser’s own use
and benefit without any interruption by the Vendor or any other person claiming
by, through or under the Vendor;




10




(n)

Payment of Costs, Royalties and Taxes: All royalties and all ad valorem,
property, production, severance and similar taxes and assessments based on, or
measured by, the Vendor’s ownership of the Assets, the production of Petroleum
Substances from the Lands or the receipt of proceeds therefrom and operating or
capital costs or expenses that are payable by the Vendor and which accrued prior
to the Effective Date have been have been disclosed to the Purchaser and will be
assumed by the Purchaser on the Closing Date;




(o)

Encumbrances: Other than the Permitted Encumbrances, the Vendor has not
alienated or encumbered the Assets and has not committed and is not aware of
there having been committed any act or omission whereby its interest in any of
the Assets could be cancelled or terminated, and the Assets are free and clear
of any and all liens, mortgages, pledges, claims, options, encumbrances,
overriding royalties, net profits interests and other Encumbrances created by,
through or under the Vendor, or of which the Vendor is otherwise aware, other
than the Permitted Encumbrances;




(p)

No Reduction: Except as set out in Schedule “A”, the interests of the Vendor in
the Assets are not subject to reduction on payout of a well or otherwise, or
subject to modification in size or nature by virtue of any right or interest
granted by, through or under the Vendor or of which the Vendor is otherwise
aware;




(q)

Environmental Matters: The Vendor is not aware of and has not received:







(i)

any orders or directives under the Regulations which relate to environmental
matters and which require any work, repairs, construction or capital
expenditures with respect to the Assets, where such orders or directives have
not been complied with in all material respects; or




(ii)

any demand or notice issued under the Regulations with respect to the breach of
any environmental, health or safety law applicable to the Assets, including,
without limitation, any Regulations respecting the use, storage, treatment,
transportation or disposition of environmental contaminants, which demand or
notice remains outstanding on the Closing Date;




and the Vendor has, prior to the execution of this Agreement, made available to
the Purchaser or its representatives all reports in the possession of the Vendor
with respect to the environmental condition of the Assets.




11




(r)

Authorized Expenditures Any outstanding authorizations for expenditure have been
disclosed by the Vendor as well as outstanding financial commitments made by
Vendor respecting the Assets, pursuant to which expenditures are or may be
required by the Purchaser as a result of the acquisition of the Assets and  any
amounts  outstanding, all of which shall be assumed by the Purchaser.




5.2

Purchaser’s Representations and Warranties




Purchaser represents and warrants to the Vendor that:




(a)

Standing: It is a corporation, duly organized, valid and subsisting under the
laws of its jurisdiction of incorporation, and duly registered and authorized to
carry on business in the jurisdiction in which the Lands are located;




(b)

Requisite Authority: It has the requisite capacity, power and authority to
execute this Agreement and the Conveyance Documents and execute and deliver the
Note, and to perform the obligations to which it

thereby becomes subject;




(c)

No Conflict: The execution and delivery of this Agreement and the Note and the
completion of the purchase of the Assets in accordance with the terms of this
Agreement are not and will not be in violation or breach of, or be in conflict
with:




(i)

any term or provision of its charter, by-laws or other governing documents; or




(ii)

the Regulations or any judicial order, award, judgment or decree applicable to
it.




(d)

Execution and Enforceability: It has taken all actions necessary to authorize
the execution and delivery of this Agreement and, as of the Closing Date, then
it shall have taken all actions necessary to authorize and complete the purchase
of the Assets in accordance with the provisions of this Agreement. This
Agreement has been validly executed and delivered by it, and this Agreement and
all other documents executed and delivered on its behalf hereunder shall
constitute valid and binding obligations of Purchaser;




(e)

No Sales Commission: It has not incurred any obligation or liability, contingent
or otherwise, for brokers’ or finders’ fees with respect to the transactions
herein for which the Vendor shall have any responsibility.




12




5.3

Survival of Representations and Warranties




The representations and warranties in Clauses 5.1 and 5.2 are true as of the
date hereof and shall continue to be true on the Closing Date, and such
representations and warranties shall continue in full force and effect and shall
survive the Closing Date for a period of eighteen (18) months, for the benefit
of the Party for which such representations and warranties were made. However,
no claim or action shall be commenced with respect to a breach of any such
representation or warranty, unless, within such eighteen (18) month period,
written notice specifying such breach in reasonable detail has been provided to
the Party which made such representation or warranty.




5.4

No Merger




The representations and warranties in Clauses 5.1 and 5.2 shall be deemed to
apply to all assignments, conveyances, transfers and other documents conveying
any of the Assets from the Vendor to the Purchaser. There shall not be any
merger of any of such representations or warranties in such assignments,
conveyances, transfers or other documents, notwithstanding any rule of law,
equity or statute to the contrary, and all such rules are hereby waived.




5.5

No Additional Representations or Warranties by Vendor




(a)

The Vendor makes no representations or warranties to the Purchaser in addition
to those expressly enumerated in Clause 5.1. Except and to the extent provided
in Clause 5.1, the Vendor does not warrant title to the Assets or make
representations or warranties with respect to:




(i)

the quantity, quality or recoverability of Petroleum Substances respecting the
Lands;




(i)

any estimates of the value of the Assets or the revenues applicable to future
production from the Lands;




(iii)

any engineering, geological or other interpretations or economic evaluations
respecting the Assets;




(iv)

the rates of production of Petroleum Substances from the Lands;




(v)

the quality, condition or serviceability of the Assets; or




(vi)

the suitability of the use of the Assets for any purpose, or




(vii)

its title to the Assets.




The Purchaser acknowledges that it has made its own independent




13




investigation, analysis, evaluation, verification and inspection of the Vendor’s
interests in the Assets and the state and condition thereof and that, except for
the representations and warranties of the Vendor in Clause 5.1, the Purchaser
has relied on such investigation, analysis, evaluation, verification and
inspection as to its assessment of the condition (environmental or otherwise),
quantum and value of the Assets.




(b)

Except with respect to the representations and warranties in Clause 5.1 or in
the event of fraud, the Purchaser forever releases and discharges the Vendor and
its directors, officers, servants, agents and employees from any claims and all
liability to the Purchaser, whether in tort or contract, as a result of the use
or reliance upon advice, information or materials pertaining to the Assets which
was delivered or made available to the Purchaser by the Vendor or its directors,
officers, servants, agents or employees prior to or pursuant to this Agreement,
including, without limitation, any evaluations, projections, reports and
interpretive or non-factual materials prepared by or for the Vendor, or
otherwise in the Vendor’s possession. The Purchaser shall be deemed irrefutably
and conclusively to have relied upon the representations and warranties in
Clause 5.1, notwithstanding any other provision of this Agreement and
notwithstanding the occurrence of Closing or the receipt of any certificates at
Closing, or any investigations it may have conducted prior to Closing.
Furthermore, after Closing, the definition of “Permitted Encumbrances” shall be
deemed to have been amended so as to delete paragraph (xi) thereof
notwithstanding the delivery at Closing of the documents referred to Clause
7.1(f).







6.0

TITLE REVIEW AND RIGHTS OF FIRST REFUSAL




6.1

Title Defects




(a)

The Purchaser shall conduct its review of the Vendor’s title to the Assets with
reasonable diligence. Not later than Closing, the Purchaser shall give the
Vendor written notice of the Title Defects which the Purchaser does not waive.
Such notice shall specify such Title Defects in reasonable detail, the Assets
directly affected thereby and the Purchaser’s requirements for the rectification
or curing thereof. The Vendor shall thereupon diligently make reasonable efforts
to cure such Title Defects not later than the Closing Date.




(b)

Insofar as the Title Defects described in the Purchaser’s notice have not been
cured to the Purchaser’s reasonable satisfaction, the Purchaser may elect, at or
before the Closing Date by written notice to the Vendor, to do one of the
following:




14







(i)

delay the Closing Date to such later date as is agreed by the Parties, so as to
provide the Vendor with additional time to cure the remaining Title Defects;




(ii)

waive such uncured Title Defects and proceed with Closing; or




(iii)

terminate this Agreement, if the value of the Assets has been reduced by more
than ten (10%) percent of the Purchase Price as a result the Title Defects.




Termination of this Agreement shall be the Purchaser’s sole remedy for any Title
Defect referred to in Purchaser’s notice of Title Defects issued pursuant to
Subclause A. Any dispute with respect to the reduction in the value of the
Assets as a result of the Title Defect shall be resolved by arbitration by a
single arbitrator pursuant to the Arbitration Act (Alberta). The decision of the
arbitrator shall be final and binding upon the Parties, and if the decision of
the arbitrator is in favour of the Vendor, Closing shall, subject to the other
provisions of the Agreement, occur on the third business day after the decision
of the arbitrator is rendered.







7.0

Conditions for Benefit




7.1

Conditions for Benefit of Purchaser




The obligation of the Purchaser to complete the purchase hereunder is subject to
the following conditions precedent:




(a)

No Substantial Damage:  There shall have been no physical damage to any of the
Assets between the Effective Date and the Closing Date which, in the Purchaser’s
reasonable opinion would materially and adversely affect the value of the
Assets, except and to the extent approved in writing by the Purchaser or to the
extent that such damage is covered by insurance and the insurance proceeds are
assigned to the Purchaser.




(b)

Availability of Documents: The Vendor shall have provided the Purchaser with
reasonable access to the Vendor’s records and documents pertaining to the Asset
pursuant to Article 6, in order to confirm the Vendor’s title to the Assets;




(c)

Material Compliance by Vendor: The Vendor shall have performed or complied in
all material respects with each of the terms, covenants and conditions of this
Agreement to be performed or complied with by the Vendor at or prior to the
Closing Date;




15







(d)

Representations Correct: Each of the covenants, representations and warranties
contained in Clause 5.1 shall be true and correct in all material respects as of
the Closing Date, and the Vendor shall have delivered to the Purchaser a
certificate of a senior officer of the Vendor, in the form of Schedule “C” dated
as of the Closing Date, to that effect,




(e)

Delivery of Documents: The Vendor shall have delivered to the Purchaser one copy
of the documents described in paragraphs 3.3(a)(i),(ii),(iii) and (v) and shall
have delivered the documents described in Paragraph 3.3(a)(iv).




(f)

Releases and Discharges: The Vendor shall have delivered to the Purchaser
releases of security or other evidence satisfactory to the Purchaser, acting
reasonably, confirming that all secured creditors of the Vendor holding security
interests in the Assets have discharged their security or claim no security
interest in the Assets.




(g)

Regulatory Approvals:  All regulatory approvals required to be obtained, by the
Purchaser in order for the Purchaser to purchase the Assets, shall have been
obtained.




(h)

Environmental Audit: The Purchaser shall have had the opportunity to conduct an
environmental audit or inspection of the Assets and shall be satisfied with the
results of such inspection.  Such inspection shall be concluded on or before the
Closing Date.




7.2

Conditions for Benefit of Vendor




The obligation of the Vendor to complete the sale is subject to the following
conditions precedent:




16







(a)

Material Compliance by Purchaser: The Purchaser shall have performed or complied
in all material respects with each of the terms, covenants and conditions of
this Agreement to be performed or complied with by the Purchaser at or prior to
the Closing Date;




(b)

Certificate that Representations are Correct: The Purchaser shall have delivered
to the Vendor a certificate of a senior officer of the Purchaser, in the form of
Schedule “C-2” dated as of the Closing Date, to the effect that each of the
covenants, representations and warranties contained in Clause 5.2 is, as of the
Closing Date, true and correct in all material respects, except for those
changes thereto which necessarily arise as a consequence of the operation of the
provisions of this Agreement, as specifically provided herein;




(c)

Delivery of Documents: The Purchaser shall have executed and delivered to the
Vendor one copy of the documents which are to be provided by the Purchaser
pursuant to Paragraphs 3.3(b)(i), (iii) and shall have delivered the documents
described in Paragraph 3.3(b)(ii).




7.3

Waiver of Conditions




The conditions in Clauses 7.1 and 7.2 are for the sole benefit of the Purchaser
and the Vendor respectively. The Party for the benefit of which such conditions
have been included may waive any of them, in whole or in part, by written notice
to the other Party, without prejudice to any of the rights of the Party waiving
such condition, including, without limitation, reliance on or enforcement of the
representations, warranties or covenants re preserved and pertain to conditions
similar to the condition so waived. However, neither the Purchaser nor the
Vendor may waive the existence and operation of any preferential right of a
third party to purchase any of the Assets or, without the concurrence of the
other, any required consent of a third party to the Vendor’s disposition of any
of the Assets.




7.4

Failure to Satisfy Conditions




In the event any of the conditions in Clauses 7.1 or 7.2 has not been satisfied
at or before the Closing Date and such condition has not been waived by the
Party for the benefit of which such condition has been included, such Party may
terminate this Agreement by written notice to the other Party. However, a Party
may not terminate this Agreement in such manner after Closing.




7.5

Parties to Exercise Diligence with Respect to Conditions




Each Party shall proceed diligently, honestly and in good faith and use all
reasonable efforts with respect to all matters within its control to satisfy the
conditions referred to in Clauses 7.1 and 7.2.




17







8.0

DEFAULT




8.1

Remedies of Injured Party




If a Party (hereinafter referred to as “the Defaulting Party”) fails to comply
with any of the terms and conditions of this Agreement such that Closing does
not occur, the other Party (hereinafter referred to as “the Injured Party”) may,
by notice to the Defaulting Party, elect to:




(a)

treat this Agreement as terminated by reason of the non-fulfillment of the
Defaulting Party’s obligations and, if the Injured Party so decides, pursue a
claim for damages; or




(b)

continue to treat the Agreement as binding and enforceable, pending resolution
of the default by agreement of the Parties or by a court of competent
jurisdiction.




However, the Injured Party shall be deemed to be treating the Agreement as
binding and enforceable, unless and until it specifically elects in writing to
pursue the alternative in Paragraph (a) of this Clause.







9.0

 LIABILITY AND INDEMNIFICATION




9.1

Responsibility of Vendor




Provided that Closing has occurred, the Vendor shall:




(a)

be liable to the Purchaser for all losses, costs, damages and expenses
whatsoever which the Purchaser may suffer, sustain, pay or incur; and




(b)

indemnify and save the Purchaser and its directors, officers, servants, agents,
consultants and employees harmless from and against all losses, costs, damages,
expenses, claims, liabilities, actions, proceedings and demands whatsoever which
may be brought against or suffered by the Purchaser, its directors, officers,
servants, agents, consultants or employees or which they may sustain, pay or
incur.




as a result of the breach or inaccuracy of any representation, warranty or
covenant of the Vendor contained herein, except any losses, costs, damages,
expenses, claims, liabilities, actions, proceedings and demands to the extent
that the same are either reimbursed (or reimbursable) by insurance maintained by
the Purchaser or are caused by the gross negligence or willful misconduct of the
Purchaser, its directors, officers, servants, agents, employees or assigns.




18




Notwithstanding any provision herein, the liability of the Vendor and the
indemnity hereby granted by the Vendor to the Purchaser shall only apply with
respect to claims made within eighteen (18) months following the Closing Date.




9.2

Responsibility of Purchaser




Provided that Closing has occurred, the Purchaser shall assume all of the
Vendor’s liabilities and obligations, under contracts to which they are made
parties or which are assigned to them by virtue of documents delivered at
Closing arising after the Effective Date in respect to the Assets and shall,




(a)

be liable to the Vendor for all losses, costs, damages and expenses whatsoever
which the Vendor may suffer, sustain, pay or incur; and




(b)

indemnify and save the Vendor and its directors, officers, servants, agents and
employees harmless from and against all claims, liabilities, actions,
proceedings, demands, losses, costs, damages and expenses whatsoever which may
be brought against or suffered by the Vendor, its directors, officers, servants,
agents or employees or which they may sustain, pay or incur;




as a direct result of any matter or thing arising out of, resulting from,
attributable to or connected with the Assets and occurring subsequent to the
Effective Date, except any losses, costs, damages, expense, claims, liabilities,
actions, proceedings and demands to the extent that the same either are
reimbursed (or reimbursable) by insurance maintained by the Vendor or arise as a
result from or are caused by the gross negligence or willful misconduct of the
Vendor, it’s directors, officers, servants, agents, employees or assigns, or the
breach of inaccuracy of any of the Vendor’s representations and warranties in
Clause 5.1 (and without regard to the time limit set out in Clause 5.3). The
responsibility prescribed by this Clause, however, does not provide either an
extension of any representation or warranty contained in Clause 5.2 or an
additional remedy for breach of such a representation or warranty. Nothing
contained in this Clause shall relieve the Vendor from any liability arising as
a result of a breach of any representation or warranty contained in Clause 5.1.




9.3

Assets Acquired on “As Is” Basis




Notwithstanding the foregoing provisions of this Article, but subject to the
other provisions of this Agreement, the Purchaser acknowledges that it is
acquiring the Assets on an “as is” basis, as of the Effective Date. The
Purchaser acknowledges that it is familiar with the condition of the Assets,
including the past and present use of the Lands and the Tangibles, that the
Vendor has provided the Purchaser with a reasonable opportunity to inspect the
Assets at the sole cost, risk and expense of the Purchaser (insofar as the
Vendor could




19




reasonably provide such access) and that the Purchaser is not relying upon any
representation or warranty of the Vendor as to the condition, environmental or
otherwise, of the Assets, except as is specifically made pursuant to Clause 6.1.
Provided that Closing has occurred, Purchaser further agrees that, as of the
Effective Date, it shall:




(a)

be solely liable and responsible for any and all losses, costs, damages and
expenses (in this Clause, “Losses”) which the Vendor may suffer, sustain, pay or
incur; and




(b)

indemnify and save the Vendor and its directors, officers, servants, agents and
employees harmless from any and all claims, liabilities, actions, proceedings,
demands, losses, costs, damages and expenses whatsoever (in this Clause,
“Claims”) which may be brought against or suffered by the Vendor, its directors,
officers, servants, agents or employees or which they may sustain, pay or incur;




as a direct result of any matter or thing arising out of, resulting from,
attributable to or connected with any environmental damage pertaining to or
resulting from the Assets or the operation thereof, or any of them to the extent
that the Losses or Claims accrue on or after the Effective Date (but regardless
of the date on which the environmental damage occurred) including, without
limitation, damage from or removal of hazardous or toxic substances, cleanup,
well abandonment, decommissioning and reclamation and, as between the Vendor, on
the one hand, and Purchaser on the other hand, Purchaser shall be solely
responsible for all such Losses and Claims relating to environmental damage.
Nothing contained in this Clause shall relieve the Vendor from any liability
arising as a result of a breach of any representation or warranty contained in
Clause 6.1.




9.4

No Merger of Legal Responsibilities




The liabilities and indemnities created in this Article shall be deemed to apply
to, and shall not merge in, all assignments, transfers, conveyances, novations,
trust agreements and other documents conveying any of the Assets from the Vendor
to the Purchaser, notwithstanding the terms of such assignments, transfers,
conveyances, novations and other documents, the Regulations or any rule of law
or equity to the contrary, and all such rules are hereby waived.




9.5

Substitution and Subrogation




Insofar as is possible, each Party shall have full rights of substitution and
subrogation in and to all covenants, representations and warranties by others
previously given or made in respect of the Assets or any of them.




9.6

Responsibility Extends to Legal Costs




20







Notwithstanding any provision to the contrary contained in this Article,
references to costs in the liability and indemnification obligations prescribed
by Clauses 9.1, and 9.2 shall be deemed to include reasonable legal costs on a
solicitor-client basis.




10.0

 WAIVER




10.1

Waiver Must Be In Writing




No waiver by any Party of any breach (whether actual or anticipated) of any of
the terms, conditions, representations or warranties contained herein shall take
effect or be binding upon that Party unless the waiver is expressed in writing
under the authority of that Party. Any waiver so given shall extend only to the
particular breach so waived and shall not be limited or affect any rights with
respect to any other or future breach.




11.0

ASSIGNMENT




11.1

Assignments Before Closing




Neither Party may assign its interest in or under this Agreement without the
prior written consent of the other Party.  No assignment, transfer or other
disposition of this Agreement or all or any portion of the Assets by the
Purchaser after Closing shall relieve the Purchaser from its obligations to the
Vendor herein. The Vendor shall have the option to claim payment or performance
of such obligations from Purchaser or it’s assignee’s or transferee’s, and to
bring proceedings in the event of default against it.




12.0

NOTICE




12.1

Service of Notice




Notwithstanding anything to the contrary contained herein, all notices required
or permitted hereunder shall be in writing. Any notice to be given hereunder
shall be deemed to be served properly if served in any of the following modes:




(a)

personally, by delivering the notice to the Party on which it is to be served at
that Party’s address for service. Personally served notices shall be deemed to
be received by the addressee when actually delivered as aforesaid, provided that
such delivery shall be during normal business hours on any day other than a
Saturday, Sunday or statutory holiday in Alberta. If a notice is not delivered
on such a day or is delivered after the addressee’s normal business hours, such
notice shall be deemed to have been received by such Party at the commencement
of the addressee’s




21




first business day next following the time of the delivery; or




(b)

by telecopier (or by any other like method by which a written message may be
sent) directed to the Party on which it is to be served at the Party’s address
for service. A notice so served shall be deemed to be received by the addressee
when actually received by it, if received within normal business hours on any
day other than a Saturday, Sunday or statutory holiday in Alberta or at the
commencement of the next ensuing business day following transmission if such
notice is not received during such normal business hours.




12.2

Addresses for Notices




The address for service of notices hereunder of each of the Parties shall be as
follows:




VENDOR:







STONE CANYON RESOURCES INC.

1530 9th Ave S.E.,

Calgary, Alberta T2G 0T7




Attention:  Caroline Winsor




PURCHASER:







SAMOYED ENERGY CORP.

Suite 2-136 Stonecreek Rd.,

Canmore, Alberta Canada T1W 3A5




12.3

Right to Change Address




A Party may change its address for service by notice to the other Party, and
such changed address for service thereafter shall be effective for all purposes
of this Agreement.




13.0

MISCELLANEOUS PROVISIONS




13.1

Further Assurances




At the Closing Date and thereafter as may be necessary, the Parties shall
execute, acknowledge and deliver such instruments and take such other actions as
may be reasonably necessary to fulfill their respective obligations under this
Agreement. The Vendor shall cooperate with the Purchaser as reasonably required
to secure execution by third parties of the documents referred to in Paragraph
3.3(a)(ii)




22







13.2

Governing Law




This Agreement shall be subject to and be interpreted, construed and enforced in
accordance with the laws in effect in the State of Colorado. Each Party accepts
the jurisdiction of the courts of the State of Colorado and all courts of appeal
therefrom.




13.3

Time




Time shall be of the essence in this Agreement.




13.4

No Amendment Except In Writing




Subject to Clause 13.3, this Agreement may be amended only by written instrument
executed by the Vendor and the Purchaser.







13.5

Consequences of Termination




If this Agreement is terminated in accordance with its terms prior to Closing,
then the covenants, warranties, representations or other obligations breached
prior to the time at which such termination occurs, the Parties shall be
released from all of their obligations under this Agreement. If this Agreement
is so terminated, the Purchaser shall promptly return to the Vendor all
materials delivered to the Purchaser by the Vendor hereunder, together with all
copies that may have been made by or for the Purchaser.




13.6

Supersedes Earlier Agreements




This Agreement supersedes all other agreements between the Parties with respect
to the Assets and expresses the entire agreement of the Parties with respect to
the transactions contained herein.







13.7

Enurement




This Agreement shall be binding upon and enure to the benefit of the Parties and
their respective successors and permitted assigns.







23




13.8

Counterpart Execution




This Agreement may be executed in counterpart and when each counterpart has been
executed and delivered, this Agreement shall be binding on the parties.







IN WITNESS WHEREOF the Parties have executed this Agreement on the date first
above written.




Samoyed Energy Corp.







Per:

/s/ Christopher Yee

Christopher Yee







Stone Canyon Resources Inc.







Per:

/s/ Caroline Winsor

Caroline Winsor




24




SCHEDULE “A”




Attached to and made part of Agreement of Purchase and Sale dated April 30,
2007, between Samoyed Energy Corp. and Stone Canyon Resources Inc.









Title Documents

Lands

Vendor’s Interest

   

Alberta Cr. P& NG Lease

Twp. 44, Rge. 4 W5M:

3.125% Working Interest

No. 0480110034

Sec. 18

 

Dated November 6, 1980

All P&NG rights from the

   

Surface to the base of the Jurassic

     

Alberta Cr. P&NG Lease

Twp. 44, Rge. 4 W5M:

9.50% Working Interest

No. 0494090860

E½ Sec. 19

 

Dated November 6, 1980

All P&NG rights from the

   

Surface to the base of the

   

Pekisko formation excluding

   

Natural Gas rights to the

   

Base of the Edmonton Group

       

Twp. 44, Rge. 4 W5M:

4.75% Pooled Interest

 

E½ Sec. 19

   

All Natural Gas rights to the

   

Base of the Edmonton Group

     

Alberta Cr. P&NG Lease

Twp. 44, Rge. 4 W5M:

4.75% Pooled Interest

No. 0400070135

SW¼ Sec. 19

 

Dated July 13, 2000

All Natural Gas rights to the

   

Base of the Edmonton Group

     

Alberta Cr. P&NG License

Twp. 44, Rge. 4 W5M:

4.75% Pooled Interest

No. 5403070306

NW¼ Sec. 19

 

Dated July 10, 2003

All Natural Gas right to the

   

Base of the Edmonton Group

     

Encumbrances

  

Crown S/S Royalty

Royalty

     

Wells

      

Regent et al 102 Minhik

8-18-44-4 W5M

Shut-in Gas Well

3.125%

Regent et at Minhik

9-18-44-4 W5M

Potential Gas Well

3.125%

Regent et al Minhik

8-19-44-4 W5M

Producing Gas Well

4.750%


















SCHEDULE “B”




Attached to and made part of Agreement of Purchase and Sale dated April 30,
2007, between Samoyed Energy Corp. and Stone Canyon Resources Inc.




CONVEYANCE




THIS AGREEMENT made this 30th day of April, 2007.




BETWEEN:




SAMOYED ENERGY CORP., a body corporate having an office in the City of Calgary,
in the Province of Alberta (hereinafter called the “Purchaser”)




OF THE FIRST PART




- and -




STONE CANYON RESOURCES INC., a body corporate having an office in the City of
Calgary, in the Province of Alberta (hereinafter called the “Vendor”)




OF THE SECOND PART







WHEREAS the Vendor has agreed to sell and convey the Assets to the Purchaser and
the Purchaser has agreed to purchase and receive the Assets from the Vendor;




NOW THEREFORE for the consideration provided in the Agreement of Purchase and
Sale and in consideration of the premises hereto and the covenants and
agreements hereinafter set forth and contained, the parties hereto covenant and
agree as follows:




I.

1.

DEFINITIONS




In this Agreement, including the premises hereto:




(a)

“Sale Agreement” means the agreement entitled “Agreement of Purchase and Sale”,
dated the 30th day of April, 2007, and made between the Vendor, as vendor, and
the Purchaser as purchaser.




In addition, all undefined terms used herein shall have the meaning ascribed
thereto in the Sale Agreement.







2.

EFFECTIVE TIME




This conveyance shall be effective as of the Effective Date.













3.

CONVEYANCE




The Vendor, pursuant to and for the consideration provided for in the Sale
Agreement, the receipt and sufficiency of such consideration being hereby
acknowledged by the Vendor, hereby sells, assigns, transfers, conveys and sets
over to the Purchaser the entire right, title, estate and interest of the Vendor
in and to the Assets, to have and to hold the same absolutely together with all
benefit and advantage to be derived therefrom and subject to the performance and
observance of all obligations and burdens associated therewith.




4.

SUBORDINATE DOCUMENT




This Agreement is executed and delivered by the parties hereto pursuant to and
for the purposes of the provisions of the Sale Agreement and the provisions of
the Sale Agreement shall prevail and govern in the event of a conflict between
the provisions of the Sale Agreement and this Agreement.




5.

ENUREMENT




This Agreement shall be binding upon and shall enure to the benefit of each of
the parties hereto and their respective trustees, receivers, receiver-managers,
successors and assigns.




6.

FURTHER ASSURANCES




Each party hereto will, from time to time and at all times hereafter, at the
request of the other party but without further consideration, do all such
further acts and execute and deliver all such further documents as shall be
reasonably required in order to fully perform and carry out the terms hereof.




IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the
date first above written.







SAMOYED ENERGY CORP.







Per: /s/ Christopher Yee

Christopher Yee










STONE CANYON RESOURCES INC.







Per: /s/ Caroline Winsor

Caroline Winsor










SCHEDULE “C-1”




Attached to and made part of Agreement of Purchase and Sale dated April 30,
2007, between Samoyed Energy Corp. and Stone Canyon Resources Inc.




OFFICER’S CERTIFICATE







To: Stone Canyon Resources Inc.







The undersigned hereby certifies that:







1.

I am the authorized signatory of Samoyed Energy Corp.




2.

All of the covenants, representations and warranties contained in Clause 5.1 of
the agreement between Samoyed Energy Corp. and Stone Canyon Resources Inc. dated
April 30, 2007 (the “Agreement”) are true and correct in all material respects
as of the date hereof, except for those changes thereto which necessarily arise
as a consequence of the operation of the provisions of the Agreement as
specifically provided therein.







This Certificate is given in my capacity as an officer of Samoyed Energy Corp.
and I assume no personal liability for the statements contained herein.







Dated this 30th day of April, 2007










/s/ Christopher Yee

Christopher Yee

President/Director



















SCHEDULE “C-2”




Attached to and made part of Agreement of Purchase and Sale dated April 30,
2007, between Samoyed Energy Corp. and Stone Canyon Resources Inc.




OFFICER’S CERTIFICATE







To: Samoyed Energy Corp.




The undersigned hereby certifies that:







1.

I am an authorized signatory of Stone Canyon Resources Inc.




2.

All of the covenants, representations and warranties contained in Clause 5.2 of
the Agreement of Purchase and Sale dated as of the 30th day of April, 2007,
between Samoyed Energy Corp. and Stone Canyon Resources Inc. (the “Agreement”)
are true and correct in all material respects as of the date hereof, except for
those changes thereto which necessarily arise as a consequence of the operation
of the provisions of the Agreement as specifically provided therein.







This Certificate is given in my capacity as an officer of Stone Canyon Resources
Inc. and I assume no personal liability for the statements contained herein.










Dated this 30th day of April, 2007










/s/ Caroline Winsor






Caroline Winsor

Authorized Signatory





























